Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR2004
Centers for Medicare & Medicaid
Services.

In the Case of: )
)
Onelia Del Pozo Saavedra, M.D., )
) Date: September 16, 2009
Petitioner, )
)
-V.- ) Docket No. C-09-532
)
)
)
)

DECISION DISMISSING REQUEST FOR HEARING

I dismiss the request for hearing filed by Petitioner, Onelia Del Pozo Saavedra,
M.D. Petitioner requested a hearing before the Centers for Medicare & Medicaid
Services (CMS), or its agent, made a reconsideration determination. In this
circumstance Petitioner has no right to a hearing.

I. Background

Petitioner is a physician. On June 18, 2009 Petitioner filed a hearing request to
challenge a determination made on behalf of CMS to deny enrollment as a
participant in the Medicare program. The case was assigned to me for a hearing
and a decision.

CMS then moved to dismiss the hearing request, arguing that Petitioner had no
right to a hearing at this time. Petitioner did not reply to the motion.

CMS filed three proposed exhibits in connection with its motion to dismiss, which
it has designated as CMS Ex. | — CMS Ex. 3. I receive these exhibits into the
record.
II. Issues, findings of fact and conclusions of law
A. Issue

The issue in this case is whether Petitioner has a right to a hearing at this time.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision.
I set forth each Finding below as a separate heading.

1. A party is not entitled to a hearing to challenge denial of a
Medicare enrollment application until reconsideration of the
denial is complete.

A prospective provider or a supplier who is dissatisfied with a determination to
deny or revoke his or her enrollment in Medicare is entitled to request
reconsideration of that determination. 42 C.F.R. § 498.5(a)(1), (d)(1). The
prospective provider or supplier may request a hearing before an administrative
law judge to challenge an unfavorable reconsideration determination. 42 C.F.R.
§ 498.5(a)(2), (d)(2). The regulations do not permit a prospective provider or
supplier to bypass the reconsideration step nor do they permit a prospective
provider or supplier to request reconsideration and a hearing simultaneously.

2. Petitioner is not entitled to a hearing because reconsideration
has not been completed.

CMS avers without disagreement from Petitioner that Petitioner requested
reconsideration and a hearing simultaneously. CMS avers, also without
Petitioner’s disagreement, that reconsideration of its initial determination has not
yet been completed.

These unchallenged allegations by CMS establish that Petitioner has no right to a
hearing at this time. A right to a hearing exists only after reconsideration has been
completed and that has not yet occurred. Consequently, I must dismiss
Petitioner’s hearing request.

/s/
Steven T. Kessel
Administrative Law Judge

